In an action to foreclose a mortgage on real estate, after a trial of the issues before the court without a jury, judgment was duly entered adjudging, in effect, that plaintiffs are the owners and holders of the bond and mortgage in question and are entitled to the possession thereof and to foreclose the mortgage; and foreclosure and sale in the usual form was directed. The judgment was rendered upon the default of Henry C. Frey, substituted trustee under the last will and testament of Jacob T. Van Siclen, deceased. From that judgment the substituted trustee and Elsie A. Van Siclen, as sole qualified executrix of the last will and testament of Jacob T. Van Siclen, deceased, severally appeal. Judgment in so far as appealed from by Elsie A. Van Siclen, unanimously affirmed, with costs against the appellant Elsie A. Van Siclen, as sole qualified executrix of the last will and testament of Jacob T. Van Siclen, deceased. Appeal of Henry C. Frey, as substituted trustee, dismissed, without costs. No opinion. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ. [See ante, p. 976.]